      Case 6:07-cr-06174-DGL-MWP Document 98 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                       DECISION AND ORDER
                                       Plaintiff,
                                                                       07-CR-6174L
                       v.


JESSIE MCINTYRE,

                              Defendant.
________________________________________________



       Defendant Jessie McIntyre (“McIntyre”) filed a pro se motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) in June 2020. The Government filed a Response opposing the

motion and the United States Probation Office for the Western District of New York filed its Report

concerning McIntyre.

       This Court filed a Decision and Order (Dkt. #95) on July 1, 2020, denying McIntyre’s motion

for several reasons. McIntyre has now filed a motion to reconsider this Court’s prior Decision.

(Dkt. #97). The motion is denied and the Court reaffirms the several reasons stated for denial in its

prior July 1, 2020 Decision.

       The bulk of McIntyre’s present motion for reconsideration concerns the recent conditions at

FCI Fort Dix where McIntyre is housed. Although there does appear to have been an increase in

infections at the facility, according to McIntyre’s own filing, it does appear that the Bureau of

Prisons is not unaware of the situation and has taken steps to deal with the matter. But, more to the

point, McIntyre’s medical situation remains virtually the same and he does not appear to be a person

that faces dire consequences should he contract the virus because, as pointed out in this Court’s prior
      Case 6:07-cr-06174-DGL-MWP Document 98 Filed 03/17/21 Page 2 of 2




Decision, he has no preexisting medical conditions or is of advanced age which makes him more

susceptible to adverse consequences according to the Center for Disease Control guidelines. In

addition, considerations relative to the sentencing factors under 18 U.S.C. § 3553(a) remain

unchanged and do not warrant release either.



                                         CONCLUSION

       For the above reason and for the reasons stated in this Court’s prior Decision of July 1, 2020,

defendant Jessie McIntyre’s motion for reconsideration (Dkt. #97) is in all respects DENIED.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       March 17, 2021.




                                                 2
